DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the details of a multilevel optical lens group and a spherical aberration component as described in the specification (see Fig. 1), along with the location of the sample being measured by the device, along with the elements that make up the electric control liquid crystal polarizing module (Fig. 3), an electric crystal polarizing module (claim 4); or an electric control optical rotation module (Fig. 5).  The composition of a multilevel optical lens group is not readily known to one having ordinary skill in the art, it is unclear what optical elements represent a spherical aberration component, the details of the various modules, and the location of the sample is needed for a full understanding of the invention.   Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d).  Additionally, when filing corrected drawings, applicant is reminded that all claimed features, including alternative embodiments, must be shown in the drawings (see 37 CFR 1.83(a)).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and 
Specification
A substitute specification including the claims (as per the reasons that will be set forth below) and the abstract is required pursuant to 37 CFR 1.125(a) because the specification appears to be a literal translation into English from a foreign document and is replete with grammatical and idiomatic errors.  Additionally, the bulk of the specification appears to only repeat the exact subject matter of the claims twice – once in the “Summary Of Present Invention” section, and again in the “Detailed Description Of Preferred Embodiments” section, minor additions of statements such as “Preferred embodiment 1” or “Fig. 1”.  This makes it difficult for one reading the specification to understand how to make or use the invention, as there is no clear, detailed description of the drawings that accompany the specification so one could readily build the super-resolution microscope disclosed, and causes the specification to fail to meet the requirements of at least 37 CFR 1.71(a) and 37 CFR 1.71(b).  Below, applicant will be reminded of standard arrangement and content of specification in United States patent practice.
A substitute specification must not contain new matter.  The substitute specification must be submitted with markings showing all the changes relative to the immediate prior version of the specification of record.  The text of any added subject matter must be shown by underlining An accompanying clean version (without markings) and a statement that the substitute specification contains no new matter must also be supplied.  Numbering the paragraphs of the specification of record is not considered a change that must be shown.
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB).

(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system (EFS-Web.)
Content of Specification
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters.
CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB): The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.52(e)(8) and MPEP § 608.05. See also the Legal Framework for EFS-Web posted on the USPTO website (www.uspto.gov/patents-application-process/filing-online/ legal-framework-efs-web) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if 
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be 
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page ( 37 CFR 1.52(b)(3) ). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i) - (p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72 (b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
(m) SEQUENCE LISTING: See 37 CFR 1.821 - 1.825 and MPEP §§ 2421 - 2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.
Claim Objections
Claims 1-6 are objected to because of the following informalities:  
Regarding claims 1-6, while reference numbers presented in parentheses as required by MPEP 608.01(m), the claims features the terms “real image 1”, “real image 2”, “polarizing plate . 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“A spherical aberration correction component” in claims 1-6.
“An optical rotation component” in claims 1-6.
“An electric control liquid crystal module polarizing module” in claims 1-6.
“An electric control crystal polarizing module” in claims 1-6.
“An electric control optical rotation module” in claims 1-6.
“The optical part for imaging” in claim 2.
“The optical rotary part” in claim 3.
“The optical rotation module” in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  Additionally, given the formatting of the claims, they are obviously informal (see MPEP 702.01).  As a result, the claims are rejected as failing to define the invention in the manner required by 35 USC 112 due to their informality, as they are replete with antecedent basis issues, issues with defining elements and their location, and a lack of clarity as to form, what is being claimed, and whether the claims recite a method for 
	Regarding claim 1, it is unclear, due to the narrative nature of the claim, if the claim intends to set forth an apparatus claim (as seen from the preamble), or if the claim is setting forth a method claim, as “reconstruction of a synchronous orthogonal laser image”; “reconstruction of synchronous multiple polarized light images”; “spherical aberration correction”, “acquisition of a dynamic rotation polarized light image”; “imaging processing of the orthogonal polarized image”; and “image reconstruction of a polarized light image group at any angle” all appear to set forth functional language rather than the elements that make up the microscope and how they interrelate with each other.  In fact, the “system composition” aspect of the claim does not arrive until line 66 of the claim, after several function limitations are set forth.  As a result, the examiner cannot readily determine if this is an apparatus claim or a method claim, leading to the claim being indefinite.
	Claim 1 recites “a multilevel lens group” as first found in line 6 of the claim.  However, it is unclear what “a multilevel lens group” refers to, as the specification never provides any description as to what elements sets forth a multilevel lens group.  Does the group consist of a plurality of lenses?  Are they diffractive lenses?  Magnifying lenses?  Other types of lenses?  Because the metes and bounds of “a multilevel lens group” cannot be ascertained, the limitation is rejected as indefinite.
Claim limitations “a spherical aberration correction component” as first found in lines 7-8 of claim 1, “an optical rotation component” as first found in lines 41-42 of claim 1, “an electric control liquid crystal polarizing module” as first found in lines 60-61 of claim 1, “an electric 
The examiner notes that this rejection extends to claims 2-6 as well, either by virtue of their dependence on claim 1 or because those claims recite the above limitations in some direct way.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The terms “greater” and “lesser” in claim 1, lines 14-16, are relative terms which render the claim indefinite. The terms “greater” and “lesser” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. While the magnified real images undergo “image correlation processing”, the claim does not set forth what aspects of the image are being correlated, what the image point is, and what the “grayscale” of that image point is, and how one of ordinary skill in the art can determine what greater correlation and greater the grayscale of the image point/weaker correlation and weaker the grayscale of the image point represent.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “the synchronous 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “the images formed when the polarized light rotates in one circle form a group of . . . polarized light images”, and the claim also recites, in a parenthetical, “360/rotating angle” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 1 recites the limitation “a dynamic sample” in line 30 of the claim.  It is unclear, because line 5 of the claim already recites “a sample”, if the dynamic sample recited here is the same as the sample recited earlier in the claim, or if they are different samples.  Additionally, does the sample have to be dynamic? 
Claim 1 recites, in lines 34-35, that the spherical aberration correction component is “arranged between the magnification lens group”, but it is unclear where the component is 
Claim 1 recites the limitation "the magnification lens group" in line 35 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  What magnification lens group is being set forth here?  Is this the same lens group as the multilevel lens group?  A different lens group?
Claim 1 recites that “a synchronous orthogonal image reconstruction super-resolution microscope light source is generated by a same laser” in lines 37-39 of the claim.  It is unclear what is meant by the term “same laser”.  Is this the same laser from earlier in the claim?  A different laser?  What makes a laser a “same laser”?
Claim 1 recites the limitation “in a film exposure imaging manner” in line 52 of the claim.  What is a “film exposure imaging manner”?  What process does this specifically set forth?  What are the steps of this manner?
Claim 1 recites the limitation "the optical lenses" in lines 57-58.  There is insufficient antecedent basis for this limitation in the claim.  What optical lenses are being referred to here?  Are these the multilevel lens group lenses?  Other lenses?
In claim 1, it is unclear why the “system composition” list of elements is set forth so late in the claim, as it is found in lines 66-70 and repeats numerous structural limitations already recited by the claim.
In claim 2, large portions of the claim repeat limitations already found in claim 1. This renders the claim unclear, as a) claim 2, which depends on claim 1, should only further limit the subject matter of the claim on which it depends; b) it is then unclear if the functional aspects that are repeated between claims 1 and 2 take place in both claims, or if they only occur once in the 
In claim 2, while line 20 of the claim states that the multilevel optical lens group “adopts a lens group” which magnifies an object image, it is unclear what lenses make up this lens group, or how many lenses are in the lens group.  Additionally, is the object which generates the object image the same object as the sample from claim 1?
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation the spherical aberration component is used to perform the spherical aberration correction for the object image magnified by the lens group, and the claim also recites in a parenthetical “because the light sources are laser rays, the wavelength and the phase are same, and the color difference correction is not required” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Additionally, “the color difference correction” here lacks antecedent basis.
Claim 2 recites the limitation "the optical part for imaging" in line 43 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  What optical part for imaging is being referred to here?  Is it the multilevel optical lens group?  A different lens?

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
In claim 3, portions of the claim repeat limitations already found in claim 1. This renders the claim unclear, as a) claim 3, which depends on claim 1, should only further limit the subject matter of the claim on which it depends; and b) it is then unclear if the functional aspects that are repeated between claims 1 and 3 take place in both claims, or if they only occur once in the formation of the super-resolution image.
Claim 3 recites the limitation "the optical rotary part" in line 9 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  What optical rotary part is being claimed here?  Is this the same as the optical rotation component of claim 1?  Or a different part?  The examiner notes that while the same reference numeral is associated with both the part and the component, reference numerals are not used to positively define elements in a claim.
Claim limitation “optical rotary part” as found in claim 3 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. When turning to the specification to ascertain the structure for the optical rotary part, no specific structure can be found.  The specification only refers to that part by the name by which it is claimed.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim limitation “the optical rotation module” as found in claim 4 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. When turning to the specification to ascertain the structure for the optical rotary part, no specific structure can be found.  The specification only refers to that part by the name by which it is claimed. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 4 recites the limitation "the optical rotation module" in line 15 and again in line 21-22 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  What optical rotation module is being referred to here?  Is this the electronic control optical rotation module?  Or a different module?
Claim 5 recites that “the light source is generated by a same laser” in line 3 of the claim.  It is unclear what is meant by the term “same laser”.  Is this the same laser from earlier claim 1?  The same laser as “a same laser” recited in line 39 of claim 1?  A different laser?  What makes a laser a “same laser”?
Claim 5 recites the limitation "the polarizing filter" in lines 3 and 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  What polarizing filter is being referred to here?  Is this the polarized light filter from claim 1?  A different filter?

In claim 5, portions of the claim repeat limitations already found in claim 1. This renders the claim unclear, as a) claim 5, which depends on claim 1, should only further limit the subject matter of the claim on which it depends; and b) it is then unclear if the functional aspects that are repeated between claims 1 and 5 take place in both claims, or if they only occur once in the formation of the image with higher resolution.
Claim 5 recites the limitation “according to the present invention, photon fluctuation sites of laser light waves rather than the wave properties are actually used for imaging, thereby forming the clear image, overcoming the restriction of Abbe optics limit, and forming the super-resolution image” in lines 29-32.  First, it is unclear why the claim recites the phrase “according to the present invention”.  Next, it is unclear what “photon fluctuation sites” are, and how they can be used for imaging rather than “the wave properties”.  Additionally, “the wave properties” lacks antecedent basis.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation “the synchronous polarized laser rays form a transmitted image whenever rotating by an angle”, and the claim also recites, in a parenthetical, “which may be set arbitrarily”, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to 
In claim 6, portions of the claim repeat limitations already found in claim 1. This renders the claim unclear, as a) claim 6, which depends on claim 1, should only further limit the subject matter of the claim on which it depends; b) it is then unclear if the functional aspects that are repeated between claims 1 and 6 take place in both claims, or if they only occur once in the formation of the image with higher resolution; and   c) it is unclear exactly how many lasers, lens groups, etc. are actually present in the microscope if those elements are repeated in multiple claims.
In claim 6, both “polarized light images n” (see lines 32-33) and “n polarized light images” (see line 36) are formed in alternative claim limitations; “polarized light images n” when the rotation component rotates by n settable angles, and “n polarized light images” when the component rotates by 360 degrees.  Does that mean that rotating the component by n settable angles returns the same number of polarized light images as by rotating the component by 360 degrees?  Or is n a different integer in line 36 than it is in lines 32-33?
Regarding claim 6, the phrase "i.e." renders the claim indefinite (see lines 40-41) because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Overall regarding claims 1-6, the claims are rejected for a lack of written description because the specification fails to include a written description of the invention that is in such full, clear, concise, and exact terms as to enable any person skilled in the art to which the invention pertains to make and use the same.  Indeed, as noted above, the bulk of the specification appears to consist of two repetitions of the entirety of claims 1-6.  As a result, the claims contain subject matter which was not described in the specification in such a manner to satisfy the requirements of 35 USC 112(a), and the claims are rejected for those reasons.
Further regarding claims 1-6, the claims are rejected for a lack of written description for the reasons set forth above regarding 35 USC 112(b) and indefiniteness.  The rejection is made because an indefinite, unbounded limitation would cover all structure that can perform the claimed function.  Because the specification has not clearly defined structure for a spherical aberration correction component, an optical rotation component, an electric control liquid crystal polarizing module, an electric control crystal polarizing module, and an electric control optical rotation module, this indicates that applicant has not provided sufficient disclosure to show possession of the invention.

	Further regarding claim 3, the claim is rejected for a lack of written description for the reasons set forth above regarding 35 USC 112(b) and indefiniteness.  The rejection is made because an indefinite, unbounded limitation would cover all structure that can perform the claimed function.  Because the specification has not clearly defined structure for the optical rotary part, this indicates that applicant has not provided sufficient disclosure to show possession of the invention.
Further regarding claim 4, the claim is rejected for a lack of written description for the reasons set forth above regarding 35 USC 112(b) and indefiniteness.  The rejection is made because an indefinite, unbounded limitation would cover all structure that can perform the claimed function.  Because the specification has not clearly defined structure for the optical rotation module, this indicates that applicant has not provided sufficient disclosure to show possession of the invention.	
Conclusion
Regarding the above claims, where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 USC 103 should not be based on considerable speculation about the 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2020/0064609 to Krampert et al.; US 2019/0064495 to Kleppe et al.; and US 2015/0362713 to Betzig et al. all disclose various microscopes that generate super resolution images that overcome the Abbe limit.
The examiner recommends a review of these cited references for suggestions on proper formatting of the specification, abstract, claims, and drawings in United States patent application practice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael A. Lyons whose telephone number is (571)272-2420. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 571-272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/Michael A Lyons/Primary Examiner, Art Unit 2877                                                                                                                                                                                                        February 9, 2022